Citation Nr: 0113332	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lateral meniscal injury of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected laceration scar of the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 16, 1983 to 
April 25, 1983.  Active duty for training from October 15, 
1985 to January 31, 1986 is also indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran asked to present testimony at a personal hearing 
before a Board member.  However, the veteran failed to report 
for a scheduled videoconference hearing before a Board 
member.  The veteran has not requested that this hearing be 
rescheduled.  Accordingly, the Board will review this case as 
if the veteran withdrew his request for a personal hearing.  
See 38 C.F.R. § 20.704(d) (2000).

In a communication received by the RO in May 2000, the 
veteran appeared to raise a claim of entitlement to service 
connection for high blood pressure.  That issue is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected lateral meniscal injury of the left 
knee is characterized by slight limitation of motion of the 
left knee with pain at 110 degrees flexion, lateral jointline 
tenderness and tenderness over the posterolateral corner of 
the knee, resulting in no functional loss.  

2.  The service-connected lateral meniscal injury of the left 
knee does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization.
  
3.  The veteran's left knee scar does not limit the function 
of the left knee.
 
4.  The service-connected laceration scar of the left knee 
does not present an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, Diagnostic 
Codes 5259, 5260 and 5261 (2000).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected left knee scar.  38 C.F.R. § 
3.321(b) (2000).

3.  The criteria for a rating in excess of 10 percent for a 
laceration scar of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 and 7805 (2000).

3.  An extraschedular disability rating is not warranted for 
the veteran's service-connected left knee scar.  38 C.F.R. § 
3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his two service-
connected disabilities, each of which involve the left knee, 
are more severely disabling than the current 10 percent 
evaluations reflect.  More specifically, he maintains that 
his left knee is weak, that he has to wear a brace and that 
it interferes with his ability to maintain employment.  

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claims and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The requirements set forth for evaluation of the 
complete medical history of a veteran's disability operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

Service medical records reflect that in March 1983, the 
veteran cut his left knee and need a dressing change.  An 
examination of the left knee revealed six stitches without 
any sign of infection.  An assessment of a cut of the left 
knee was recorded.  A few days later, the laceration was 
found to have been healing with no significant deformity.  

In a March 1990 VA rating decision, service connection was 
granted for a laceration scar on the left knee.  A 
noncompensable disability rating was assigned.

When the veteran was examined by VA in July 1990, he 
indicated that he had struck his left knee during service in 
1983 and that he had incurred a laceration which required six 
sutures.  He related that he continued to have aching and 
fatigue in the let knees.  The veteran denied having any 
history of locking or joint effusion.  It was noted that he 
had been seen in the VA orthopedic clinic for his left knee, 
but that he had not sought any other treatment.  At that 
time, the veteran was employed as a cashier in a grocery 
store.   An examination of the lower extremities revealed 
that they were symmetrical.  There was a one and one-quarter 
inch scar on the distal portion of the left knee area, which 
was non-tender and non adherent to the unreeling tissue.  It 
was minimally hypertrophic.  The range of motion of the left 
knee was within normal limits.  There was no evidence of any 
quadriceps atrophy, capsular thickening, subpatellar 
crepitation or effusion.  The collateral and cruciate 
ligaments were intact.  There was no rotary instability. An 
assessment of left knee trauma with laceration was entered by 
the examining physician. 

In October 1994, the veteran filed a claim with the RO for 
service connection for residuals of a knee injury.

VA outpatient reports, dated in April 1995, reflect that the 
veteran complained of recurring pain in the left knee.  There 
was no inflammation or effusion in the left knee with minimal 
tenderness.  The left knee revealed good range of motion with 
pain.  A diagnosis of old laceration of the left knee was 
recorded. 

When examined by VA in June 1997, the veteran complained of 
left knee pain with weight bearing and bending, as well as 
soreness with cold weather, and he informed the examiner that 
he experienced numbness which extended from below the 
laceration scar to his toes.  An examination of the left knee 
disclosed a hardly visible mildly keloidal scar located on 
the anterior surface of the knee, which measured 1-inch by 1/4 
inch.  The scar exhibited localized tenderness on palpation.  
The veteran was able to place weight on the left knee and 
could almost completely squat, but he reported pain in the 
mid knee and retropatellar area with these motions.  The 
veteran was able to walk well and to stand on his toes and 
heels without difficulty.  There was no evidence of 
instability, laxity or swelling of the left knee.  Range of 
left knee motion testing disclosed full extension with 
discomfort, flexion to 130 degrees with pain, and flexion to 
120 degrees without pain.  X-ray studies of the left knee 
were suspicious for effusion.  The veteran failed to report 
for electromyography and nerve conduction velocity studies.  
The examiner diagnosed the veteran with residual of the left 
knee laceration with a tender scar as well as pain on flexion 
of the left knee.  

In a March 1999 rating decision, the RO granted a 10 percent 
rating for the veteran's left knee scar, based on medical 
evidence which indicated that tenderness was associated with 
the scar.

A December 1999 VA neurology examination report reflects that 
the examiner reviewed the veteran's claims file prior to 
examination of the veteran.  The veteran complained of 
unpredictable left knee pain which was aggravated by motion 
and activity.  Physical examination of the lower extremities 
revealed a small scar over the left knee.  There was no 
evidence of any atrophic changes in the skin or 
discoloration.  A motor examination revealed no obvious focal 
atrophy.  Motor strength was symmetrical bilaterally.  While 
the veteran complained of some pain on testing of 
dorsiflexion, plantar flexion, eversion and inversion, the 
veteran had normal strength on testing.  A sensory 
examination was also normal to touch, pain and temperature in 
the lower extremities.  There was no loss of sensation in the 
peripheral nerve distribution.  The veteran's reflexes were 
2+ in the knees and ankles and were symmetrical.  The 
veteran's gait revealed a normal base.  The veteran was able 
to walk on his toes and heels.  The examiner diagnosed the 
veteran as having a left knee musculoskeletal injury with a 
residual scar.  It was the examiner's opinion that there was 
no neurological injury to the left knee (i.e., there was no 
injury to the peroneal or tibial nerves.)

A December 1999 VA orthopedic examination report also 
reflects that the examiner reviewed the claims file prior to 
an examination of the veteran.  The veteran reported having 
pain in the area of the laceration and in the posterior 
lateral aspect of the left knee.  He also reported having 
numbness around the left knee.  He indicated that he had pain 
and weakness on a daily basis, and that his pain was 
exacerbated by any strenuous activities, prolonged ambulation 
and deep squats.  He related that he was unable to 
participated in sports.  The veteran denied having any 
swelling or instability.  However, he reported occasional 
popping and catching of the left knee. 

An examination of the left knee revealed a well-healed 
transverse scar inferior to the patella, approximately 2 
centimeters in length.  The region was tender to palpation in 
the proximal aspect of the patellar tendon.  Range of motion 
testing of the left knee revealed 0-120 degrees actively and 
0-130 degrees passively.  The veteran had pain at 110 degrees 
flexion.  His knee was stable to ligamentous testing, both to 
varus and valgus in anteroposterior testing.  There was no 
evidence of effusion, increased warmth or marked atrophy in 
left knee.  The veteran ambulated with a markedly antalgic 
gait on the left.  There was lateral jointline tenderness, 
and tenderness over the posterolateral corner of the left 
knee.  Patellar tracking was normal, and there was no pain 
with patellofemoral compression.  The examiner noted that 
previous X-rays of the left knee, performed in June 1997, 
revealed no obvious pathology of the left knee.  Diagnoses of 
healed laceration to the anterior left knee with residual 
tenderness in the prepatellar bursa and lateral meniscal 
injury were recorded by the examining physician.  

In a March 2000 VA rating decision, the veteran was granted 
service connection for lateral meniscal injury of the left 
knee.  A 10 percent disability rating was assigned, effective 
from October 14, 1994.  This appeal followed.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Law and regulations specific to each issue on appeal, in 
particular the appropriate schedular criteria, will be 
discussed below.

Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

It appears that all records pertinent to the veteran's appeal 
have been obtained, and the veteran has been provided several 
recent VA examinations of his service-connected disabilities.  
The veteran has been informed of the evidence necessary to 
substantiate his claims and of the evidence that he should 
submit to substantiate his claims.  The Board is not aware of 
any outstanding evidence which should be obtained, and the 
veteran has pointed to none.  

The Board further observes that the veteran has been informed 
in communications from the RO, such as the August 2000 
Statement of the Case, of the types of evidence which could 
be submitted by him in support of its claim.  The veteran, 
further, has been accorded ample opportunity to present 
evidence and argument in support of this claim.  In 
particular, he was provided with an opportunity to present 
testimony in support of its claim, but he failed to report 
for a videoconference hearing.  

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

1.  Entitlement to an increased disability rating for 
service-connected lateral meniscal injury of the left knee, 
currently evaluated as 10 percent disabling.

Schedular rating

The clinical evidence of record, which has been reported in 
detail above, shows that the veteran's left lateral meniscal 
injury is manifested primarily by slight limitation of 
motion, joint line tenderness and tenderness over the 
posterolateral corner of the left knee.  

The RO has assigned a 10 percent disability evaluation for 
the service-connected lateral meniscal injury of the left 
knee by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2000) [removal of semilunar cartilage, symptomatic].  This 
is the maximum disability rating allowed under that 
diagnostic code.  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, since a 10 percent evaluation has been granted for 
the veteran's service-connected left knee lateral meniscal 
injury, and since this is the maximum available schedular 
rating under Diagnostic Code 5259, the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes in passing that in any event the clinical 
record shows no evidence of any weakness, excess fatigability 
or incoordination of the left knee.  

Rating under other diagnostic codes

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology. Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The currently assigned diagnostic code, 5259, appears to be 
consistent with the veteran's medical history, diagnosis and 
symptomatology.  However, the Board has given consideration 
to evaluating the veteran's service-connected disability 
under a different diagnostic code.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee. 
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment. 38 C.F.R. § 4.31, Diagnostic Code 5257 
(2000).

Under Diagnostic Code 5258, a dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2000). 


While the veteran complained of "catching" of the left 
knee, this has not been demonstrated at physical 
examinations.  In particular, in December 1999, the veteran's 
left knee was found stable on examination.  There is no 
record of frequent episodes of locking, pain and effusion 
into the joint.  In addition, the veteran denied having any 
instability of the left knee on VA examinations.  There is, 
therefore, no basis for rating of the left knee disability 
under Diagnostic Codes 5257 and 5258.

The provisions of Diagnostic Code 5260 provide for limitation 
of the flexion of the leg.  Where flexion is limited to 45 
degrees, a 10 percent evaluation is assigned; when flexion is 
limited to 30 degrees, 20 percent is assigned; and when 
flexion is limited to 15 degrees, 30 percent is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated 50 percent at 45 degrees, 40 percent at 30 
degrees, 30 percent at 20 degrees, 20 percent at 15 degrees, 
10 percent at 10 degrees, and noncompensable at 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000.)  See also 38 
C.F.R. § 4.70, Plate II (2000) which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Even with the repetitive range of motion testing in December 
1999 and in spite of the pain with motion on flexion, the 
veteran had range of motion from 0 to 120, active range of 
motion and 0-130 degrees on passive range of motion.  The 
demonstrated range of motion would not justify a 20 percent 
evaluation under either Diagnostic Code 5260 or 5261, as the 
left knee flexed well beyond 30 degrees and extended fully to 
0 degrees.
 
Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96. The RO has addressed the matter of the 
assignment of an extraschedular rating in the August 2000 
Statement of the Case. The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

While the veteran has maintained that he is unable to work as 
a result of his left knee disability, he has not submitted 
any evidence, such as letters from prospective or current 
employers, indicating that his left knee disability 
interferes with his employment.  Moreover, the manifestations 
of the service-connected left knee disability do not appear 
to be unusual or exceptional from a clinical standpoint. 
Indeed, recent medical examiners have been hard pressed to 
identify and significant pathology.  As noted during the most 
recent VA examination, X-rays of the knee have revealed no 
pathology.  The disability has not necessitated frequent 
periods of hospitalization; indeed there is no recent 
hospitalization of record.  

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

2.  Entitlement to an increased evaluation for service-
connected laceration scar of the left knee, currently 
evaluated as 10 percent disabling.

Schedular rating

The veteran's tender left knee scar is currently rated as 10 
percent disabling.  This is the maximum schedular evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
Pursuant to that code, scars which are superficial and tender 
and painful on objective demonstration warrant a 10 percent 
rating.  

Rating under other diagnostic codes

The Board has considered rating the veteran's left knee scar 
under another diagnostic code.  The only potentially 
applicable diagnostic code is Diagnostic Code 7805 [other 
scars], which provides that a scar is compensable to the 
extent that it limits the function of any part affected.  
However, in this case, there is no medical evidence of record 
indicating that the scar has effected the function of the 
left knee.  As noted above, the scar has been described only 
as being tender; there is no indication that it pulls the 
skin or otherwise interferes with the functioning of the 
knee.  

Extraschedular rating

The Board notes that the RO, in the August 2000 Statement of 
the Case, concluded that an extraschedular evaluation was not 
warranted for the disability.

The evidence does not show that the manifestations of the 
veteran's service-connected scar interfere with his 
employment, and there is no evidence of hospitalization for 
this service-connected disability.  Indeed, the record is 
silent as to any problems caused by the scarring.  Objective 
medical evidence indicates only a well-healed transverse scar 
located inferior to the patella, approximately two 
centimeters in length, which is somewhat tender.  Such 
symptomatology is precisely contemplated by the currently 
assigned schedular disability rating.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual service-connected 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lateral meniscal injury of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for laceration scar of the left knee is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

